COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 MISTER IVORY,                                    §
                                                                  No. 08-13-00214-CR
                               Appellant,         §
                                                                     Appeal from the
 v.                                               §
                                                                   396th District Court
                                                  §
 THE STATE OF TEXAS,                                            of Tarrant County, Texas
                                                  §
                               Appellee.                            (TC# 1235772D)
                                                   §


                                            OPINION

         Appellant Mister Ivory waived a trial by jury and entered a plea of guilty to the offense of

unauthorized use of a motor vehicle. The trial court deferred adjudication of guilt, placed

Appellant on community supervision for five years, and ordered Appellant to pay $274 in court

costs.

         The State later filed a petition to proceed to adjudication. After being admonished on the

State’s petition, Appellant entered an open plea of true to the acts alleged in paragraphs 1 and 2 of

the petition. The trial court revoked Appellant’s community supervision, found Appellant guilty

of the offense of unauthorized use of a vehicle, and sentenced him to one year in state jail.

Appellant appealed. We affirm.

         Appellant’s court-appointed counsel has moved to withdraw as counsel and has filed a
brief in which he has concluded that the appeal is wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh.

denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be

advanced. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d
684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v.

State, 436 S.W.2d 137 (Tex.Crim.App. 1969). A copy of counsel’s brief has been delivered to

Appellant, and Appellant has been advised of his right to examine the appellate record and file a

pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is

wholly frivolous and without merit. We find nothing in the record that might arguably support

the appeal and a discussion of the contentions advanced in counsel’s brief would add nothing to the

jurisprudence of the state.

       The judgment is affirmed.



                                                GUADALUPE RIVERA, Justice
July 11, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                  2